Victory Capital Management Inc. Code of Ethics Victory Capital Management Inc. Code of Ethics Effective July 30, 2016 Last updated: July 20, 2016 Victory Capital Management Inc. Code of Ethics I. Introduction 1 II. Definitions 2 III. Culture of Compliance 4 IV. Policy Statement on Insider Trading 5 A. Introduction 5 B. Scope of the Policy Statement 5 C. What is Material Information? 5 D. What is Non-Public Information? 6 E. Identifying Inside Information 6 F. Contact with Public Companies 7 G. Tender Offers 7 H. Protecting Sensitive Information 7 I. Trading in Securities Listed on Exchanges in Other Countries 7 V. Conflicts of Interest 7 A. Gifts and Entertainment 8 Gifts 8 Entertainment 9 B. Political Contributions 9 C. Outside Business Activities 10 Holding Political Office/Appointments 10 Outside Employment or Business Activities 10 Bequests 10 D. Other Prohibitions on Conduct 11 E. Review of Employee Communications 11 VI. Standards of Business Conduct 12 VII. Personal Trading, Code of Ethics Reporting and Certifications 12 A. Employee Investment Accounts 12 Managed Accounts 12 Personal Accounts 13 B. Employee Investment Account Reporting 13 Investment Account Disclosure 13 Initial Holdings Report/Annual Holdings Report 13 Quarterly Securities Transaction Report 13 C. Personal Trading Requirements and Restrictions 14 Permissible Transactions 14 Pre-Clearance Requirements for Personal Trading 14 Prohibition on Short-Selling Securities 14 Blackout Period 14 Mandatory Short-Term Holding Period 14 Maximum Allowable Trades 15 De Minimis Trades 15 Contra-Trading Rule 15 Small Market Capitalization Securities 15 IPO Rule 15 Limited Offerings (Private Placements) 15 Significant Affiliated Fund Transactions 15 Victory Capital Management Inc. Code of Ethics Last updated July 30, 2016 Market Timing Mutual Fund Transactions 15 D. Representation and Warranties 16 E. Quarterly and Annual Certifications of Compliance 16 F. Review Procedures 16 G. Recordkeeping 17 H. Whistleblower Provisions 17 I. Confidentiality 17 J. Reporting to the Board of Directors of Affiliated Funds 17 VIII. Code of Ethics Violation Guidelines 17 Appendix 1  Affiliated Funds, Proprietary Funds & Reportable Funds i Appendix 2  Approved Brokers List iii Appendix 3  Investment Account Disclosure iv Appendix 4  Reportable Securities v Appendix 5  ETFs Eligible for De Minimis Transaction Exemption vii Supplement 1 - RS Investments (Hong Kong) Limited Code of Ethics Supplement (Hong Kong Supplement) viii Supplement 2 - RS Investment Ma nagement (Singapore) Pte. Ltd. (RSIMS) Code of Ethics Supplement (Singapore Supplement) xi Victory Capital Management Inc. Code of Ethics I. INTRODUCTION Rule 204A- 1 of the Investment Advisers Act of 1940 (Advisers Act) requires all investment advisers registered with the Securities and Exchange Commission ( SEC) to adop t codes of ethics that set forth standards of conduct and require compliance with federal securities laws. Victory Capital Management Inc. ( Victory Capital) , a registered investment adviser under the Advisers Act, and its subsidiaries, RS Investments (UK) Limited, RS Investments (Hong Kong) Limited, and RS Investment Management (Singapore) Pte. Ltd. (collectively, Victory Capital) , have adopted this Code of Ethics (Code) , which sets forth the standards of business conduct that are required of Victory Capital employees . As an adviser to regulated investment companies, Victory Capital also adopts this Code in adherence to Rule 17j-1 1 under the Investment Company Act of 1940. Officers and employees of RS Investments (Hong Kong) Limited and RS Investment Management (Singapore) Pte. Ltd. should also review the related Code supplements. Victory Capital Advisers, Inc. (VCA), a Victory Capital affiliate, is a registered broker -dealer and principal underwriter of Victory Capitals Affiliated Funds (defined herein) and has adopted this Code in compliance with Rule 17j-1 under the Investment Company Act of 1940, as amended (the Investment Company Act) . Victory Capital employees have a responsibility to adhere to the highest ethical principles. Thus, the Code imposes obligations in addition to those required under applicable laws and regulations. The Code is a minimum standard of conduct for employees. If an employee is uncertain as to the intent or purpose of any provision of the Code, he or she should consult Victory Capital s Chief Compliance Officer (CCO) or a member of the Compliance team. Victory Capital recognizes the importance to its employees of being able to manage and develop their own and their dependents financial resources through long -term investments and strategies. However, because of the potential conflicts of interest inherent in our business and our industry, Victory Capital has implemented certain standards and limitations designed to minimize these conflicts. Victory Capital s reputation is of paramount importance; therefore, Victory Capital will not tolerate blemishes as a result of careless personal trading or other conduct prohibited by the Code. Consequently, Material Violations (as defined herein) of the Code may be subject to harsh sanctions. Frequent violations of the Code may result in limitations on personal securities trading or other disciplinary actions, which can include termination of employment. 1 Rule 17j-1 requires that fund advisers adopt written codes of ethics and have procedures in place to prevent their personnel from abusing their access to information about the fund's securities trading, and requires "access persons" to submit reports periodically containing information about their personal securities holdings and transactions. Copyright © 2016, Victory Capital Management Inc. Page 1 of 19 Victory Capital Management Inc. Code of Ethics Last updated July 30, 2016 II. DEFINITIONS Access Person means any employee of Victory Capital or anyone deemed an Access Person by the CCO. As a matter of practice, the Board of Directors of the Victory Portfolios, Victory Portfolios II, Victory Institutional Funds and Victory Variable Insurance Funds (collectively the  Victory Funds ) generally consists of members who are not employees or officers of Victory Capital, or their affiliates. A director designated as a non-access director is not trea ted as an access person of Victory Capital, within the meaning of Rule 204A- 1 under the Investment Advisers Act of 1940, as amended (the Advisers Act) and is not treated as either an access person or an advisory person o f Victory Capital. Affiliated Fund s  means any individual series portfolio of Victory Portfolios, Victory Portfolios II, Victory Variable Insurance Funds and Victory Institutional Funds, as well as other sub-advised affiliates listed in Appendix 1, each an investment company registered under the Investment Company Act.  Automatic or Periodic Investment Plan  is a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation. An Automatic Investment Plan includes a dividend reinvestment plan. Beneficial Interest means the opportunity, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, to profit, or share in any profit derived from, a transaction in the subject Securities. An Access Person is deemed to have a Beneficial Interest in securities owned by members of his or her Immediate Family. Common examples of Beneficial Interest include joint accounts, spousal accounts (including Non-Victory Capital Employee Compensation Programs, Non- Victory Capital Employee Stock Participation Program, and Employer-Sponsored Retirement Plan Accounts), Uniform Transfers to Minors Act accounts, partnerships, trusts and controlling interests in corporations. Any uncertainty as to whether an Access Person has a Beneficial Interest in a Security should be brought to the attention of the Compliance Department. Such questions will be resolved in accordance with, and this definition shall be interpreted in a manner consi stent with, the definition of beneficial owner set forth in Rules 16a-1(a)(2) and (5) promulgated under the Securities Exchange Act of 1934. Blackout Period means seven (7) calendar days before and three (3) calendar days after the date a client trade is executed. Business Entertainment includes any social event, hospitality event, charitable event, sporting event, entertainment event, meal, leisure activity or event of like nature or purpose, and any transportation or lodging accompanying or related to such activity or event, including any entertainment activity offered in connection with an educational event or business conference, irrespective of whether any business is conducted during, or is attendant to, such activity.  Covered Government Official  means a 1) state or local governmental official; 2) candidate for state or local office; or 3) federal candidate currently holding state or local office. A governmental official includes an incumbent, candidate, or successful candidate for elective office of a state or local government entity, if the office is directly or indirectly responsible for, or can influence the outcome of, the hiring of an investment adviser, or has authority to appoint any person who is directly or indirectly responsible for, or can influence the outcome of, the hiring of an investment adviser, by a state or a political subdivision of a state. De Minimis Trade  means a stock trade under $100,000 in a security of an issuer that is a member of the S&P 500 Index, or a security with an equivalent market capitalization and liquidity to a S&P 500 security, as determined by the CCO, or an exempt ETF (see Appendix 5  ETFs Eligible for De Minimis Transaction Exemption for more information). De Minimis Trades are subject to Personal Trading Requirements and Restrictions in Section VII(C) except the Blackout Period. Exempt Securities means 1) direct obligations of the U.S. Government; 2 ) bankers acceptances, bank certificates of deposit and commercial paper; 3) investment grade, short-term debt instruments, including repurchase agreements; 4) shares held in money market funds; 5) variable insurance products that invest Copyright © 2016, Victory Capital Management Inc. Page 2 of 19 Victory Capital Management Inc. Code of Ethics Last updated July 30, 2016 in funds for which Victory Capital does not act as adviser or sub-adviser; 6) open-end mutual funds for which Victory Capital does not act as adviser or sub-adviser; and 7) investments in qualified tuition programs (529 Plans) . Exempt Securities do not need to be pre-cleared.  Immediate Family  means all family members who share the same household, including but not limited to, a spouse, domestic partner, parents, grandparents, children, grandchildren, siblings, step-siblings, step-children, step-parents, or in-laws. Immediate Family includes adoptive relationships and any other relationships (whether or not recognized by law) that the CCO determines could lead to conflicts of interest, diversions of corporate opportunity or create the appearance of impropriety. Index Access Person means any employee who is a member of the CEMP investment management team, members of Victory Capitals trading team involved with trading CEMP, employees who have access to trade rebalance information for index-based products or any other person designated as such by the CCO. Index Access Persons are restricted from trading equities during the rebalancing months. Index Access Persons may still trade securities, such as open-ended mutual funds and ETFs for which Victory Capital does not act as adviser or sub-adviser or other types of securities permitted by the CCO during this month.  Initial Holdings Report  is a report that discloses all securities holdings of every Access Person, which must be submitted to the Compliance Department within ten (10) calendar days of becoming an Access Person.  Initial Public O ffering or IPO means an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before such registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the 1934 Act. Managed Accounts means investment advisory or brokerage accounts over which an Access Person has no direct or indirect influence or control in the investment decisions or activities.  Material Non-Public Information  or  MNPI  means information that is both material and non-public that might have an effect on the market for a security. Access Persons who possess MNPI must not act or cause others to act on such information.  Material Violation  means any violation of this Code or other misconduct deemed material by the CCO, in conjunction with the Compliance Committee or the Victory Capital Board of Directors.  Maximum Allowable Trades  means no Access Person is permitted to make more than 20 trades per quarter in a Personal Account(. A trade in the same security in multiple accounts on the same day will count as one trade towards the Maximum Allowable Trades in a quarter.  MCO  means MyComplianceOffice, which is a web-based compliance system that is used to track and approve Personal Trades, store policies, and facilitate employee certifications and manage other compliance objectives. Personal Account means an investment account in which an employee retains investment discretion.  Personal Tradin g or Personal Trades  means trades or transactions by Access Persons in their Personal Accounts. Proprietary Fund  is a fund or product in which Victory Capital or its employees have an aggregate of 25% or more Beneficial Interest. See Appendix 1  Affiliated Funds, Proprietary Funds & Reportable Funds for more information. Portfolio Management Team means all members of a portfolio management team including all research analysts and market traders. Copyright © 2016, Victory Capital Management Inc. Page 3 of 19 Victory Capital Management Inc. Code of Ethics Last updated July 30, 2016 Reportable Fund means any investment company registered under the Investment Company Act for which Victory Capital is an investment adviser or a sub-adviser, or any registered investment company whose investment adviser or principal underwriter controls Victory Capital, is controlled by Victory Capital, or is under common control with Victory Capital. See Appendix 1  Affiliated Funds, Proprietary Funds & Reportable Funds for more information. Reportable Security means any security that is not an Exempt Security. RIC means a regulated investment company. Short - Sell or  Short-Selling  means the sale of a security that is not owned by the seller. Access Persons may not take a short position in a security. However, mutual funds or ETFs that correspond to the inverse performance of a broad-based index are not considered to be Short-Sales. For example, buying (long) the ProShares Short S&P500 ETF is permitted. Employees may also trade in funds that track a volatility index. Personal investments in highly concentrated funds made by Portfolio Management Team members may be prohibited if they contradict the client s recommendations. See Contra -Trading Rule under Section VII(C): Personal Trading Requirements and Restrictions for more information. Short - Term Holding Period means all employees must hold Reportable Securities for a minimum of 60 calendar days from the date of purchase. Personal Trading must be for investment purposes rather than for speculation. Consequently, employees may not profit from the purchase or sale of the same securities if it violates this holding period restriction. Excess profits (or losses avoided) as a result of violating the Short-Term Holding Period are subject to disgorgement.  Significant Transaction  means the purchase or sale of an Affiliated Fund by an Access Person that exceeds the lesser of $1 million or 1% of the Funds outstanding shares, across all share classes. See Appendix 1  Affiliated Funds, Proprietary Funds & Reportable Funds for more information. III. CULTURE OF COMPLIANCE Victory Capitals primary objective is to provide value through investment advisory, sub-advisory and other financial services to a wide range of clients, including governments, corporations, financial institutions, high net worth individuals and pension funds. Victory Capital requires that all dealings on behalf of existing and prospective clients be handled with honesty, integrity and high ethical standards, and that such dealings adhere to the letter and the spirit of applicable laws, regulations and contractual guidelines. As a general matter, Victory Capital is a fiduciary that owes its clients a duty of undivided loyalty, and each employee has a responsibility to act in a manner consistent with this duty. All employees must actively work to avoid the possibility that the advice or services provided to clients is, or gives the appearance of being, based on the self-interests of Victory Capital or its employees and not in the clients best interests. Violations of the Code must be reported promptly to the CCO. Employees must act solely in the best interests their clients. Statutory and regulatory requirements impose specific responsibilities governing the behavior of personnel in carrying out their responsibilities to clients. Victory Capital and its employees must comply fully with these rules and regulations. The Legal, Compliance and Risk Department (LCR Department ) personnel are available to assist employees in meeting these requirements. Since no set of rules can anticipate every possible situation, it is essential that Victory Capital employees and representatives obtain guidance from the CCO or Chief Legal Officer (CLO) when unsure how to follow these rules in letter and in spirit. It is the responsibility of all employees and representatives to fully understand and comply with the Code and the policies of Victory Capital or seek guidance from the CCO. Technical compliance with the Code and its procedures will not necessarily validate an employees actions as appropriate. Any activity that compromises Victory Capital s integrity, even if it does not Copyright © 2016, Victory Capital Management Inc. Page 4 of 19 Victory Capital Management Inc. Code of Ethics Last updated July 30, 2016 expressly violate a rule, may result in further action from the CCO. In some instances, the CCO holds discretionary authority to apply exceptions under the Code. In the CCOs absence, the CLO may act in his or her place. Victory Capitals fiduciary responsibilities apply to a broad range of investment and related activities, including sales and marketing, portfolio management, securities trading, allocation of investment opportunities, client service, operations support, performance measurement and reporting, new product development as well as personal investing activities. These obligations include the duty to avoid material conflicts of interest (and, if this is not possible, to provide full and fair disclosure to clients in communications), to keep accurate books and records, and to supervise personnel appropriately. These concepts are further described in the sections that follow. IV. POLICY STATEMENT ON INSIDER TRADING A. Introduction Victory Capital seeks to foster a culture of compliance and a reputation for integrity and professionalism. Victory Capital values and endeavors to protect the confidence and trust placed in us by our clients. To further that goal, this Policy Statement implements procedures to deter the misuse of MNPI in securities transactions. The term insider trading is not defined in the federal securities law, but refers generally to the situation when a person trades while aware of MNPI or communicates MNPI to others in breach of a duty of trust or confidence. While the law concerning insider trading is not static, it is generally understood that the law prohibits any of the following: · Trading by an insider, while aware of MNPI; · Trading by a non-insider, while aware of MNPI, where the information was disclosed to the non-insider in violation of an insider s duty to keep it confidential ; or · Communicating MNPI to others in breach of a duty of trust or confidence. Trading securities while in possession of MNPI or improperly communicating that information to others may result in stringent penalties. Criminal sanctions may include fines of up to $5,000,000, twenty years  imprisonment, or both. The civil penalty for a violator may be an amount up to three times the profit (or loss avoided) as a result of the insider trading violation, and a permanent bar from working in the securities industry. Investors may sue and seek to recover damages for insider trading violations. Regardless of whether a regulatory inquiry occurs, Victory Capital views seriously any violation of this Policy Statement. Such violations constitute grounds for disciplinary sanctions, up to and including dismissal. B. Scope of the Policy Statement This Policy Statement is drafted broadly and will be applied and interpreted in a similar manner. It applies to all Access Persons and to transactions in any security participated in by Immediate Family members of Access Persons or trusts or corporations controlled by Access Persons. Any questions relating to this Policy Statement should be directed to the CCO or his or her designee. You must notify the LCR Department immediately if you have any reason to believe that a violation of this Policy Statement has occurred or is about to occur. C. What is Material Information? Copyright © 2016, Victory Capital Management Inc. Page 5 of 19 Victory Capital Management Inc. Code of Ethics Last updated July 30, 2016 Trading on inside information is not a basis for liability unless the information relied upon is deemed to be material. Material information is defined generally as information for which there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions, or information that is reasonably certain to have a substantial effect on the price of a company s securities. If the disclosure of that information would be expected to alter the total mix of information that is publically available about that company, then the information is considered material. Any questions about whether information is material should be directed to a member of the LCR Department. Material information often relates to a company's financial results and operations, including, for example, dividend changes, earning results, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems, and extraordinary management developments. Information about a company could be material because of its expected effect on a particular class of the companys securities, all of the companys securities, the securities of another company, or the securities of several companies. Material information does not have to relate to a companys business. For example, in Carpenter v. U.S. , the Supreme Court considered as material certain information about the contents of a forthcoming newspaper column that was expected to affect the market price of a security. In that case, a reporter for The Wall Street Journal was found criminally liable for disclosing to others the dates that reports on various companies would appear in the Journal and whether those reports would be favorable or not. D. What is Non-Public Information? In order for issues concerning insider trading to arise, information must not only be material, it must also be non
